Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
2.	This office action for US Patent application 17/106,685 is responsive to the communication filed 08/25/2021, in response to the Non-Final Rejection of 06/09/2021. Claim 7 has been amended. Currently, claims 6-8 are pending and are presented for examination.

Response to Arguments
3. 	Applicant has filed terminal disclaimers (T.Ds) with respect to of U.S Pat. No. US 10,887,599 B2 (Application No. 15/233,069) and U.S Patent No. 10,306,234 (Application No. 14/546,111). The terminal disclaimers were approved by the office on 08/25/2021. Therefore, the rejection of double patenting has been withdrawn.
4.	Applicant’s remarks, see pages 4-5, filed 08/25/2021, with respect to the arguments have been fully considered and are persuasive.  There are no issue(s) remaining.

Allowable Subject Matter
5.	Claim 6-8 are allowed.

Reasons for Allowance
The prior arteither singly or in combination fails to specifically disclose the limitations of the independent claims as set forth in applicants associated amendment and remarks, and terminal disclaimers (T.Ds)  filed 08/25/2021.
	Most Pertinent Prior Art(s):
Karczewicz et al. (US2012/0008683A1)
Drugeon et al. (US2010/0128995A1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON S MUNG whose telephone number is (571)270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri, 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ON S MUNG/Primary Examiner, Art Unit 2486